     Case 2:19-cv-10851-GW-E Document 17 Filed 08/03/20 Page 1 of 1 Page ID #:242



 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT

 9                          CENTRAL DISTRICT OF CALIFORNIA

10

11   CLAUDE DAVE MATTOX, JR.,      )        NO. CV 19-10851-GW(E)
                                   )
12             Petitioner,         )
                                   )
13        v.                       )        JUDGMENT
                                   )
14   C. KOENIG (CTF WARDEN),       )
                                   )
15             Respondent.         )
     ______________________________)
16

17

18        Pursuant to the Order Accepting Findings, Conclusions and

19   Recommendations of United States Magistrate Judge,

20

21        IT IS ADJUDGED that the Petition is denied and dismissed without

22   prejudice.

23

24              DATED:    August 3, 2020.

25

26

27                                    _________________________________
                                                 GEORGE H. WU
28                                       UNITED STATES DISTRICT JUDGE
